Proceeding pursuant to CPLR article 78 to review a determination of the respondents, dated December 21, 1994, which denied, without a hearing, the petitioner’s application for a pistol permit.
Adjudged that the determination is annulled, without costs or disbursements, and the matter is remitted to the respondents for a new determination which, in the event the applica*759tion is denied, shall include a statement of the reasons for the denial.
The respondents failed to comply with the requirement set forth in Penal Law § 400.00 (4-a) that they state in writing the specific reasons for their denial of the petitioner’s application for a pistol permit. Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.